Appeal from award of death benefits. It was stipulated that the only point to be raised in this court was whether there was causal relationship between the accident of December 13, 1932, and the death. Deceased had sustained a hernia as the result of this accident and underwent an operation to correct it. Before the' operation the surgeon was instructed by deceased to look after anything that might be necessary or connected with the operation. Upon the incision being made the surgeon discovered that the appendix was diseased and close to the sac and it was removed as an incident to the operation for the hernia. A few days later deceased died of internal hemorrhage, probably caused by the slipping of a ligament around one of the arteries', either that around the appendix or that around the mesentery of the appendix. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents.